Citation Nr: 1134514	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-12 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for sinusitis.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a respiratory disability.

3.  Whether a timely notice of disagreement was filed with a June 2005 rating decision.


REPRESENTATION

Appellant represented by:	Oliver Jahizi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from April 1964 to May 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision and a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The November 2006 decision found that the appellant did not timely file a notice of disagreement with a June 2005 rating decision.  The May 2007 rating decision denied the appellant's petitions to reopen his claims for entitlement to service connection for sinusitis and a respiratory condition.  

In January 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

In January 2011, the Board received additional evidence from the appellant.  The Board notes that VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 (2010).  In a written statement dated in January 2011, the appellant waived RO consideration of the new evidence.  Thus, the Board finds no prejudice to the appellant in proceeding to adjudicate this appeal.

A February 2007 statement from the appellant indicates that he wished to file a claims for entitlement to service connection for apnea and nervous system damage.  The appellant also submitted a February 2008 private treatment record indicating he had a diagnosis of obstructive sleep apnea.  The issues of entitlement to service connection for sleep apnea and nervous system damage have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The reopened claim of entitlement to service connection for a respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's notice of disagreement with the June 2005 rating decision was received by the RO in September 2006, more than one year following notice of the decision.

2.  An October 1981 rating decision denied the appellant's claim for entitlement to service connection for sinusitis, on the basis of no chronic disability; the appellant did not file a timely substantive appeal with the October 1981 rating decision.  

3.  A February 2004 rating decision denied the appellant's petition to reopen his claim for entitlement to service connection for sinusitis and his claim for entitlement to service connection for a respiratory condition; while the appellant did not file a notice of disagreement with the February 2004 decision within one year, new and material evidence was received during this time period, thus precluding the finality of the February 2004 rating decision.

4.  A June 2005 rating decision rating decision denied the appellant's petition to reopen his claims for entitlement to service connection for sinusitis and a respiratory condition; the appellant did not file a timely notice of disagreement with the June 2005 rating decision.

5.  Evidence received subsequent to the June 2005 rating decision is new, but is not material to the appellant's petition to reopen his claim for entitlement to service connection for sinusitis, as it does not raise a reasonable possibility of substantiating the claim.

6.  Evidence submitted subsequent to the June 2005 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the appellant's claim for entitlement to service connection for a respiratory disability.


CONCLUSIONS OF LAW

1.  The appellant did not file a timely notice of disagreement as to with the June 2005 rating decision.  38 U.S.C.A. § 7105A (West 2002); 38 C.F.R. §§ 20.200, 20.501 (2010).

2.  The October 1981 and June 2005 rating decisions are final as to the claim of service connection for sinusitis.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  

3.  New and material evidence has not been received since the June 2005 rating decision to reopen the claim of entitlement to service connection for sinusitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

4.  The June 2005 rating decision is final as to the claim of service connection for a respiratory disability.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  

5.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a respiratory disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act (VCAA)

In regard to the appellant's claim regarding the timeliness of a notice of disagreement, where a claimant has failed to file a timely notice of disagreement, the Board must conclude that there is no reasonable possibility that providing additional assistance would aid in substantiating the underlying claim.  Thus, VA is not required to take any further action to assist the claimant.  38 U.S.C.A. § 5103(a).  The statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of the claim is based upon statutory interpretation, rather than consideration of factual evidence.  DelaCruz v. Principi, 15 Vet. App. 143 (2001).

As to the petition to reopen the previously disallowed claim for service connection for a respiratory disability, his petition has been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Action (VCAA) on that petition to reopen is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, the Board may proceed with a decision on the appellant's petition to reopen.  

With respect to the appellant's petition to reopen his claim for service connection for sinusitis, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  

Prior to initial adjudication of the appellant's claim, a letter dated in November 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  The November 2006 letter provided notice of the elements of new and material evidence and the reasons for the prior denial.  The criteria of Kent are satisfied.  See Kent, 20 Vet. App. at 9.  Although the letter referenced the October 1981 denial of the appellant's claim, it did not reference the February 2004 and June 2005 rating decisions which denied the appellant's petitions to reopen the claim.  However, as the reasons for the denials were the same, the Board finds that there was no prejudice to the appellant.

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  A December 1988 medical examination report reflects that the appellant filed a worker's compensation claim.  The report does not indicate that the appellant's claim was related to sinusitis.  Thus, the records are not relevant to the appellant's claim and do not have to be obtained.  An August 2005 VA treatment record reflects that the appellant requested that his physician sign disability forms for Social Security.  The appellant told the physician that he had infiltrates in his lungs.  There is no indication that the appellant's Social Security disability claim related to sinusitis.  As discussed below, the VA treatment records do not reflect that the appellant had a diagnosis of sinusitis.  If the appellant filed a claim for Social Security benefits, the August 2005 VA treatment record indicates that the records would not be pertinent to the appellant's sinusitis claim.  Thus, the records do not need to be obtained.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  

The appellant was not afforded an examination in association with his petition to reopen.  As discussed below, the Board concludes that new and material evidence has not been received on this claim.  Accordingly, there is no duty to provide an examination and no error exists.  See id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Timeliness of Notice of Disagreement

Legal Criteria

Pursuant to 38 U.S.C.A. § 7105(a) (West 2002), a request for appellate review by the Board of a decision by the RO is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case has been furnished.  See also 38 C.F.R. § 20.200 (2010).

Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a notice of disagreement with a determination by the RO within one year from the date that the RO mailed the notice of the determination.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302 (2010).  The date of mailing of the letter of notification will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a) (2010).

An notice of disagreement must express disagreement with a determination of the agency of original jurisdiction and express a desire to contest the result.  38 C.F.R. § 20.201 (2010). While special wording is not required, the notice of disagreement must be in terms that can reasonably be construed as disagreement with the determination and a desire for appellate review.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2010);  see also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).

Pursuant to 38 C.F.R. § 3.109 (2010), time limits for filing may be extended in some cases on a showing of 'good cause.'  Specifically, 38 C.F.R. § 3.109(b) requires that, where an extension is requested after expiration of a time limit, the required action must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner than it was.  There is no legal entitlement to an extension of time; rather, 38 C.F.R. § 3.109(b) leaves the decision to the sole discretion of VA.  Corry v. Derwinski, 3 Vet. App. 231, 235 (1992).

Analysis

In this case, a June 2005 rating decision denied the appellant's petition to reopen his claims for entitlement to service connection for sinusitis and entitlement to service connection for a respiratory condition involving the nose and throat and causing shortness of breath.  The appellant received notification of this decision effective the date of a notification letter of June 20, 2005.  Accordingly, he had one year from June 20, 2005, to submit a notice of disagreement in order to appeal the denial of his claims.  The letter specifically notified him that he had one year from the date of the letter to appeal the decision.  Further, the June 2005 letter provided him with a VA Form 4107, which advised him of his right to appeal the decision.

The appellant did not contact the VA in any way until September 2006, when he filed a notice of disagreement.  In a September 2006 letter, the appellant stated that he wished to appeal the decision on his claim and that he was within the one year statute to file the appeal.  The VA date stamp reflects the RO received the letter on September 8, 2006, more than one year after the June 20, 2005, notification letter.  

After review of the matter, the RO determined that the appellant's notice of disagreement had not been timely filed and provided notice of this determination to the appellant in November 2006.  It is this determination that the appellant has challenged.

In a February 2007 notice of disagreement, the appellant stated that he disagreed with the decision on his filing the notice of disagreement because he filed it within the year.  At the January 2011 hearing, the appellant stated that as far as he knew, everything was continuous from the point that he filed his claim.  (Tr. at p. 5)  He indicated that his notice of disagreement was timely.  However, the appellant has not offered specific details to support his assertion that he sent the notice of disagreement in a timely manner nor has he provided any evidence showing that he mailed his notice of disagreement prior to September 2006.  The appellant has not asserted that he did not receive the June 2005 notice of the denial of his claim or that the delivery of the letter was irregular in any way.  

Proper notification for VA purposes is a written notice sent to the claimant's last address of record.  38 U.S.C.A. § 3.1(q).  There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach); see Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).  This presumption of regularity in the administrative process may be rebutted by 'clear evidence to the contrary.'  Schoolman v. West, 12 Vet. App. 307, 310 (1999).

In this case, there is nothing in the record to suggest any irregularity in the delivery of the June 2005 notification letter to the appellant or to suggest that he did not receive the notification.  Furthermore, there is nothing in the record to show that the appellant filed a notice of disagreement within one year of the June 2005, notification.  Rather, his notice of disagreement was received in September 2006, more than one year after the notification.  Thus, the Board must find that the appellant did not file a timely notice of disagreement, and the claim must be denied.  38 C.F.R. § 20.200.

III.  New and Material Evidence

Legal Criteria

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.  

Service Connection

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be also granted for disability which is proximately due to, the result of, or aggravated by, a service connected disease or injury.  38 C.F.R. § 3.310 (2010).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability for which service connection has been established; and (3) competent evidence of a nexus between the two.  See Wallin v. West, 11 Vet. App. 509. 512 (1998).

Certain chronic disabilities, such as sarcoidosis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

Analysis

Sinusitis

In an October 1981 rating decision, the RO denied entitlement to service connection for sinusitis.  The RO found that treatment during service was for an acute and transitory condition and that no residual disability was noted at separation or at VA examination.  The appellant filed a notice of disagreement and was issued a statement of the case in February 1983.  However, the appellant did not file a substantive appeal.  Thus, the October 1981 rating decision became final.  38 U.S.C.A. § 7105.  

A February 2004 rating decision denied the appellant's petition to reopen the claim for entitlement to service connection for sinusitis and his claim for entitlement to service connection for a respiratory condition involving the nose and throat and causing shortness of breath.  The RO found that the appellant had not provided any medical evidence that he currently had a respiratory disorder.  In June 2004, the appellant submitted a medical opinion from S.F., M.D., and noted that he sent the statement to reopen his claim for service connection for his sinus condition, throat and lungs.  The appellant did not express disagreement with the February 2004 rating decision.  Thus, although the June 2004 statement was received within one year of the February 2004 rating decision, the Board does not construe the statement as a notice of disagreement.  Although the appellant did not file a notice of disagreement with the February 2004 decision within one year, new and material evidence was received during this time period, precluding the finality of the February 2004 rating decision.  In a June 2005 rating decision, the RO confirmed the previous denial of service connection for sinusitis and a respiratory condition involving nose and throat and causing shortness of breath.  The RO found that the evidence did not show that the appellant had sinusitis.  As discussed above, the appellant did not file a notice of disagreement within one year of receiving notice of the June 2005 rating decision.  Thus, the June 2005 rating decision became final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the previous final denial in June 2005 included the appellant's service treatment records, private treatment records and a May 2004 letter from M.F., M.D.  In the May 2004 letter, Dr. M.F. opined that the underlying cause of the appellant's respiratory system problems, including nose and throat, was the result of airborne pollutants and chemical exposures during his military service.  

The evidence added to the record subsequent to the last final denial includes additional private treatment records, VA treatment records, a December 1988 Worker's Compensation examination report, copies of the appellant's service treatment records, and opinions from R.W., M.D., R.R., M.D., and Dr. M.F.  

The appellant's private treatment records and VA treatment records do not reflect that he had a diagnosis of sinusitis.  An August 2005 VA treatment record reflects that the appellant had restriction on a pulmonary function test, most likely secondary to obesity.  A September 2005 VA pulmonary clinic note reflects that the appellant mild end-expiratory airflow limitation.  The report noted that the results suggested contribution of obesity or pulmonary vascular congestion.  A November 2005 VA treatment record indicates that the appellant had a diagnosis of industrial asthma.  The private treatment records associated with the claims file are also not material to the appellant's claim for entitlement to service connection for sinusitis.  The records include a February 2008 polysomnography report and a December 2007 audiometric evaluation.  Although the private treatment records and VA treatment records are new, they are not material as they do not raise a reasonable possibility of substantiating the appellant's claim for service connection for sinusitis.  

The December 1988 Worker's Compensation examination report reflects that the appellant had granulomatous lung disease, specific type not known.  The examiner stated that he could not state with medical probability whether or not he had sarcoidosis.  Some of the features of his disease seemed to point in that direction, but others did not.  The examination report does not indicate that that the appellant had a diagnosis of sinusitis.  Consequently, although the December 1988 examination report is new, it is not material, as it does not raise a reasonable possibility of substantiating the appellant's claim for entitlement to service connection for sinusitis.  

The letter from Dr. M.F., dated in May 2004, is a duplicate of the letter previously of record at the time of the last final denial of the claim.  Consequently, the letter is not new and material.  Similarly, the appellant's service treatment records were associated with the claims file at the time of the last final denial in June 2005, and consequently, are not new and material.  

A December 2010 opinion from Dr. R.W. and a January 2011 opinion from Dr. R.R. were not part of the claims file at the time of the last previous denial and are thus new.  In the December 2010 opinion, Dr. R.W. stated that the appellant had chronic asthma as a result of exposure to chemicals and airborne pollutants during his military service in the US Army from 1964 to 1966.  In the January 2011 opinion, Dr. R.R. stated that it is entirely possible and more likely than not that his present respiratory ailments are caused by and the result of his exposure to airborne pollutants and chemical exposures during his military service in Vietnam from 1964 to 1966.  The Board notes that the appellant's DD Form 214 does not reflect that he served in Vietnam.  The DD Form 214 indicates that the appellant had no foreign and/or sea service during his period of service from 1964 to 1966.  As noted above, the VA treatment records and private treatment records do not reflect that the appellant had a diagnosis of sinusitis.  Thus, the respiratory ailments referenced by Dr. R.R. in the January 2011 opinion do not include sinusitis.  As the December 2010 opinion from Dr. R.W. only discusses asthma, it is not relevant to the appellant's claim for entitlement to service connection for sinusitis.  As the opinions from Dr. R.R. and Dr. R.W. do not indicate that the appellant has sinusitis or that there is a nexus between sinusitis and service, they are not material to the appellant's claim. 

The appellant has not expressed a specific belief that he has sinusitis as a result of service.  In his February 2007 claim, the appellant requested that his claim for a lung disorder/chronic obstructive pulmonary disorder be reopened.  In a May 2007 notice of disagreement, the appellant indicated that he requested service connection for a respiratory health condition.  At the January 2011 hearing, the appellant's representative stated that the appellant had sarcoidosis.  (January 2011 Hearing Transcript (Tr.) at p. 9)  The appellant has not specifically contended that the appellant currently has sinusitis as a result of service.  The appellant's request to reopen his claim for entitlement to service connection for a respiratory disability is separately discussed below.  If the appellant had contended that he had sinusitis as a result of service, as a lay person, the appellant's statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, sinusitis, which is typically confirmed through diagnostic studies, is not the type of disorder which is susceptible to lay opinion concerning diagnosis or etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, the appellant had previously asserted that he had sinusitis in his original claim for service connection for sinusitis prior to the last final rating decision in June 2005.  Thus, the Board finds that the appellant's statements indicating that he has a respiratory disability as a result of service do not constitute new and material evidence to warrant reopening.  

After a review of the evidence submitted by the appellant and added to the file since the June 2005 rating decision, the Board finds that it is cumulative and redundant of the evidence of record at the time of the last prior final denial and does not raise a reasonable possibility of substantiating the claim.  The new evidence, as described above does not indicate that the appellant has a diagnosis of sinusitis.

In the absence of evidence establishing that the appellant has sinusitis, the Board finds that what was missing at the time of the prior final denial remains deficient, namely evidence that the appellant has sinusitis.  Accordingly, the Board concludes that the additional evidence is not new and material.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Respiratory Disability

In May 2003, the appellant filed a claim for entitlement to service connection for a respiratory disability, to include the nose and throat.  He asserted that he was exposed to dust, fumes, smoke, and airborne particles while he was in training and on active duty.  He stated that he was stationed in the Pentagon sub-basement where there was no ventilation.  The February 2004 rating decision denied the appellant's claim because he did not provide any medical evidence that he currently had a respiratory disorder.  As discussed above, the appellant did not file a notice of disagreement with the February 2004 rating decision, however, the appellant submitted new and material evidence, precluding finality.  

In the June 2005 rating decision, the RO confirmed the previous denial of service connection for a respiratory condition involving nose and throat and causing shortness of breath.  The RO found that the evidence did not show that the appellant had a respiratory condition that was incurred in or caused by service.  The appellant did not file a notice of disagreement within one year of receiving notice of the June 2005 rating decision.  Thus, the decision became final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the previous final denial in June 2005 included the appellant's service treatment records, private treatment records and the May 2004 letter from M.F., M.D.  In the May 2004 letter, Dr. M.F. opined that the underlying cause of the appellant's respiratory system problems, including nose and throat, were the result of airborne pollutants and chemical exposures during his military service.  

The evidence added to the record subsequent to the last final denial includes additional private treatment records, VA treatment records, a December 1988 Worker's Compensation examination report, copies of the appellant's service treatment records, and opinions from Dr. R.W., Dr. R.R., and Dr. M.F.  

As discussed above, the December 2010 opinion from Dr. R.W. and the January 2011 opinion from Dr. R.R. were not part of the claims file at the time of the last previous denial and are thus new.  In the December 2010 opinion, Dr. R.W. stated that the appellant had chronic asthma as a result of exposure to chemicals and airborne pollutants during his military service in the US Army from 1964 to 1966.  In the January 2011 opinion, Dr. R.R. stated that it is entirely possible and more likely than not that his present respiratory ailments are caused by and the result of his exposure to airborne pollutants and chemical exposures during his military service in Vietnam from 1964 to 1966.  As noted above, the appellant's DD Form 214 reflects that the appellant did not serve in Vietnam.  

The new medical evidence of record reflects that the appellant has been diagnosed with respiratory disabilities.  The November 2005 VA treatment record indicates that the appellant had a diagnosis of industrial asthma.  The September 2005 VA pulmonary clinic note reflects that the appellant had elevation of the left hemidiaphragm with pleural thickening of the left costophrenic angle and subsegmental atelectasis in left mid-lung field.  The December 1988 Worker's Compensation examination report reflects that the appellant had granulomatous lung disease, specific type not known.  The examiner stated that he could not state with medical probability whether or not he had sarcoidosis.  

At the time of the last final denial of the appellant's claim for entitlement to service connection for a respiratory disability, there was no evidence that the appellant had a specific respiratory disability that was related to service.  The December 2010 opinion from Dr. R.W. indicates that the appellant has chronic asthma as a result of exposure to chemicals and airborne pollutants during his military service in the US Army from 1964 to 1966.  The appellant's VA treatment records confirm that he has a diagnosis of asthma.  The evidence received subsequent to a last final decision is presumed credible for purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the contention.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Although the January 2011 opinion from Dr. R.R. inaccurately states that the appellant served in Vietnam, it also indicates that the appellant may have a respiratory disability that is related to service.  Thus, the Board finds that the new evidence, particularly the December 2010 opinion from Dr. R.W., relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2010).  In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.  In light of Shade, the Board finds that the new evidence indicating that the appellant has a respiratory disability that is related to service, raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  As new and material evidence has been received, the claim for service connection for a respiratory disability is reopened.   


ORDER

The appellant did not file a timely notice of disagreement with the June 2005 rating decision.

New and material evidence not having been received, the claim for entitlement to service connection for sinusitis is not reopened.

The claim for entitlement to service connection for a respiratory disability is reopened.


REMAND

Having reopened the appellant's claim for entitlement to service connection for a respiratory disability, the Board must now determine whether the reopened claim may be granted on the merits.  However, further development of the record is needed prior to appellate consideration of the reopened claim.

In Shade v. Shinseki, the Court noted that "38 C.F.R. § 3.159(c)(4)(iii) guarantees that, once new and material evidence has been presented as to an unestablished fact from the previously denied claim, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted."  Shade, 24 Vet. App. at 121.  VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As noted above, the November 2005 VA treatment record reflects that the appellant had industrial asthma.  The December 2010 opinion from Dr. R.W. indicates that the appellant has chronic asthma as a result of exposure to chemicals and airborne pollutants during his military service.  The December 1998 Worker's Compensation examination report reflects that the appellant had a diagnosis of granulomatous lung disease.  The appellant's service treatment records indicate that the appellant reported respiratory symptoms.  A May 1966 service treatment record reflects that he had an upper respiratory infection and bronchitis.  A June 1965 service treatment record also reflects that the appellant had an upper respiratory infection.  A September 1965 service treatment record indicates the appellant had symptoms of hyperventilation.  An October 1965 neurological consultation report indicates the impression was probable hyperventilation syndrome.  At the January 2011 hearing, the appellant's representative indicated that the appellant had reported experiencing symptoms of respiratory problems since service.  (Tr. at p. 8).  As a lay person, the appellant is competent to report symptoms of respiratory problems, such as shortness of breath.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The appellant's representative also indicated that the appellant had been diagnosed with sarcoidosis.  Thus, there is evidence of a current disability, in-service symptoms, and an indication that the disability may be associated with service.  However, the appellant has not been afforded a VA examination addressing the etiology of his respiratory disabilities.  See 38 C.F.R. § 3.159(c)(4) (stating that a medical examination is necessary if the evidence of record does not contain sufficient competent medical evidence to decide the claim).  Therefore, the appellant should be scheduled for a VA examination to determine whether the appellant has a respiratory disability, to include asthma and sarcoidosis, that is related to service.

At the January 2011 hearing, the appellant and his representative stated that the appellant had filed a Worker's Compensation claim which was denied.  (Tr. at p. 12-13)  The appellant's representative asserted that during the Worker's Compensation claim, doctors determined that the appellant had a respiratory disability due to pine tar.  (Id.)  The appellant's representative asserts that the appellant was exposed to pine tar in service.  (Tr. at p.8)  As discussed above, a December 1998 Worker's Compensation examination report has been associated with the claims file.  Part of another medical report from June 1992 relating to the Worker's Compensation claim has also been associated with the claims file.  However, the records appear to be incomplete.  As the Worker's Compensation records are relevant to the appellant's claim an attempt should be made to obtain the records.      

The August 2005 VA treatment record indicates the appellant may have filed a claim for Social Security Administration disability benefits relating to a respiratory condition.  No Social Security Administration records have been associated with the claims file and the claims folder does not reflect that the RO has requested the records.  Because the Social Security Administration records may be pertinent to the adjudication of the appellant's claim for service connection for a respiratory disability, the Board finds that reasonable efforts should be made to obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-73 (1992) (noting that VA has a duty to obtain SSA records when they may be relevant).

The appellant has contended that he was exposed to chemicals and pine tar in service.  (See April 2008 substantive appeal)  The appellant's service personnel records have not been associated with the claims file.  As the records may indicate whether the appellant was exposed to chemicals in service, the records are pertinent to the claim and an attempt should be made to obtain them.    

Finally, in a February 2007 statement, the appellant stated that he was receiving all of his treatment at the West Los Angeles and Sepulveda, California, VA Medical Centers.  The VA treatment records in the file only date to December 2005.  Consequently, the Board requests the appellant's complete VA treatment records from December 2005 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's service personnel records.  If no records are available, the claims folder must indicate this fact.

2.  Obtain all of the appellant's VA treatment records from December 2005 to present, to include records from the VA Medical Centers in West Los Angeles and Sepulveda, California.  If no records are available, the claims folder must indicate this fact.

3.  Obtain the appellant's complete records from his claim for Worker's Compensation benefits from the 1980s and 1990s.  If necessary, contact the appellant to request more information regarding his claim.  If no records are available, the claims folder must indicate this fact.

4.  Contact the Social Security Administration and obtain a copy of that agency's decision, if any, concerning a claim for disability benefits, including all medical records used to make the decision.  If the search for these records yields negative results, this fact should be clearly noted in the claims folder.  

5.  Following completion of the above and after any new records have been associated with the claims file, schedule the appellant for a VA examination to determine whether the appellant has a respiratory disability, to include asthma and/or sarcoidosis, that is related to service.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

6.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for a respiratory disability.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


